 



Exhibit 10.1
CONFIDENTIAL
SEPARATION AGREEMENT AND GENERAL RELEASE
     THIS CONFIDENTIAL SEPARATION AGREEMENT AND GENERAL RELEASE (“Agreement”) is
entered into by and among DONALD T. ROBINSON (“Robinson”), and LINN OPERATING,
INC., LINN ENERGY, LLC, LINN ENERGY HOLDINGS, LLC, PENN WEST PIPELINE, LLC and
MID ATLANTIC WELL SERVICE, INC. (collectively “LINN”).
     WHEREAS, Robinson has been employed as Chief Accounting Officer for Linn;
     WHEREAS, Robinson and Linn wish to terminate their employment relationship;
and
     WHEREAS, Robinson and Linn wish to amicably resolve any and all potential
disputes which they may have to avoid the expense, inconvenience and distraction
likely to result from litigation.
     NOW, THEREFORE, in consideration of the mutual promises contained herein
and for other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the parties agree and intend to be legally bound
as follows:
1. The preamble as stated above is incorporated herein by reference as though
fully set forth at length.
2. Robinson will continue to be employed by Linn until Linn files its Form 10-Q
with the Securities and Exchange Commission for the first quarter ended
March 31, 2006, at which time Robinson agrees to resign his employment effective
that date (hereinafter referred to as “Resignation Date”). Robinson hereby
agrees that he will continue to perform and provide services on behalf of Linn
as an employee and will not engage in any other employment until after the
Resignation Date. Robinson’s signature on this Agreement shall constitute
evidence of his resignation and no further document shall be required. Robinson
understands that, on and after the Resignation Date, he will

1



--------------------------------------------------------------------------------



 



have no authority to act for or on behalf of Linn in any capacity.
3. Robinson hereby agrees that prior to the public announcement by Linn of
Robinson’s resignation, he will not disclose to any co-workers or third parties
(except for any potential successor employers) that he has or plans to accept
employment with any other entity or person. Robinson also agrees to advise any
successor employer or potential successor employer not to announce or disclose,
in any manner, that Robinson has accepted an offer of employment until the
earlier of the day after the Resignation Date or the first business day
following any public announcement by Linn of Robinson’s resignation. Robinson
understands and agrees Linn will suffer irreparable damages if his resignation
is announced prior to the Resignation Date.
4. In consideration of the release of all claims as provided herein, and for the
other promises made by Robinson in this Agreement, Linn agrees to pay Robinson
the sum of $65,000.00, less all applicable withholding, payroll taxes and
deductions. The lump sum payment to Robinson hereunder will be made within
thirty (30) days following the Resignation Date provided that both parties
execute this Agreement. Robinson shall be solely responsible for any and all
applicable federal, state, and/or local taxes which may be assessed or payable
on the severance sum specified herein and due, if any, in addition to the
amounts withheld by Linn. Robinson agrees to release, indemnify and hold
harmless Linn, from any and all responsibility or liability related to the
payment of any tax which may be assessed or payable regarding the settlement sum
paid hereunder on which there was not withholding.
5. The consideration reflected in Paragraph 4 hereof represents an amount that
is in addition to anything of value to which Robinson is otherwise entitled as a
result of his separation of employment from Linn.
6. Robinson hereby agrees that the lump sum payment described in Paragraph 4 of
this Agreement is all that he will receive from Linn except for vested qualified
retirement benefits, if any,

2



--------------------------------------------------------------------------------



 



to which Robinson may be entitled to under Linn’s ERISA plans. Robinson agrees
and understands that he will not be eligible for any other employer-provided
benefits, including but not limited to, medical and dental insurance, unit
options, pension contributions, 401(k) contributions, paid time off or vacation
pay, sick pay or leave, accident pay or insurance, short-term disability
insurance, long-term disability insurance, or life insurance. Robinson’s
eligibility to participate in all employee benefits and/or plans will end on the
Resignation Date.
7. Robinson and Linn have entered into this Agreement solely for the purpose of
avoiding the burdens and expense of litigation, and the making of this Agreement
is not intended, and shall not be construed that Linn has violated any statute,
law, rule, order, policy, procedure, or contract, expressed or implied, or
incurred any liability on account thereof and any such violation is expressly
denied.
8. Robinson, knowingly and voluntarily, on his own behalf and on behalf of his
respective heirs, agents, executors, administrators, successors, legal
representatives, and all persons or entities claiming any right or rights
through him, including, but not limited to, in his capacity as a unitholder or
otherwise, for and in consideration of the obligations set forth herein, does
hereby forever release, acquit, waive and forever discharge Linn Operating,
Inc., Linn Energy, LLC, Linn Energy Holdings, LLC, Penn West Pipeline, LLC and
Mid Atlantic Well Service, Inc., as well as each of their past, present and
future, predecessors, successors, subsidiaries, parent companies,
representatives, affiliates, related entities, divisions, administrators,
employees, shareholders, unitholders, directors, officers, staff, attorneys,
agents, assigns, which may include but are not limited to unrelated parties and
subsequent purchasers (hereinafter collectively referred to as the “Released
Parties”) from any and all suits, claims, demands, rights, causes of actions,
damages, losses, judgments, penalties, liens, attorneys’ fees and expenses of
whatever kind or nature, in law or in equity, direct or indirect, known or
unknown, mature or not matured, present or future, accrued or unaccrued, against
any of the

3



--------------------------------------------------------------------------------



 



Released Parties arising out of or relating in any way to Robinson’s employment
with the Released Parties and/or his separation from employment from the
Released Parties, or any other act, omission, event, occurrence, or thing,
including, but not limited to, any and all claims, suits, or causes of action,
whether in an individual and/or derivative capacity, relating in any way to
Robinson’s capacity as a unitholder or otherwise, which occurred from the
beginning of time through and including the Resignation Date. The Release
contained in this Paragraph applies without limitation to all Released Parties
whose status is identified above as of the date of this Agreement and shall
continue to apply without regard to their future employment or affiliation with
Linn. This release specifically includes, but is not limited to, any and all
claims for negligence, breach of contract, defamation, intentional torts,
retaliation, violation of any federal, state and/or local statutes, laws or
regulations prohibiting employment discrimination on the basis of race, color,
religion, national origin, sex, ancestry, disability, retaliation and all other
protected categories and all claims based on any other statute, law or
regulation, affecting relations between employers and employees, including, but
not limited to Title VII of the Civil Rights Acts of 1964 and 1991; the Fair
Labor Standards Act; the Americans with Disabilities Act; the Family and Medical
Leave Act; the Employee Retirement Income Security Act of 1974; the Consolidated
Omnibus Reconciliation Act of 1986; the Civil Rights Acts of 1866 and 1871; the
Equal Pay Act; 42 U.S.C. § 1981; the Pennsylvania Human Relations Act; the
Pennsylvania Wage Payment and Collection Law; the City of Pittsburgh Ordinance
on Human Relations; all as amended; and all other federal, state, and/or local
statutory and/or common law claims arising out of or relating in any way to
Robinson’s employment with the Released Parties and/or his separation from
employment from the Released Parties, or any other act, omission, event,
occurrence, or thing, including, but not limited to, any and all claims, suits,
or causes of action, whether in an individual and/or derivative capacity,
relating in any way to Robinson’s capacity as a unitholder or otherwise, which
occurred from the beginning of time through

4



--------------------------------------------------------------------------------



 



and including the Resignation Date. This Release also includes but is not
limited to a release for constructive discharge of Robinson, breach of
employment and/or other contract and other statutory, common law, tort or claim
that he may have against any of the Released Parties. This Release shall become
effective and binding on the Resignation Date.
9. Robinson agrees that he will not file, or permit to be filed, in his name, or
on his behalf, including in his capacity as a unitholder or otherwise, any
complaint, charge, lawsuit, allegation or administrative claim against any of
the Released Parties identified in this Agreement, based upon Robinson’s
employment with the Released Parties and/or separation from employment from the
Released Parties, or any other act, omission, event, occurrence, or thing,
including, but not limited to, any and all claims, suits, or causes of action,
whether in an individual and/or derivative capacity, relating in any way to
Robinson’s capacity as a unitholder or otherwise, which occurred from the
beginning of time through and including the Resignation Date. Notwithstanding
any other language in this Agreement, Robinson understands that this Agreement
does not prohibit him from filing an administrative charge of alleged employment
discrimination under Title VII of the Civil Rights Acts of 1964, the Americans
with Disabilities Act, or the Equal Pay Act. However, Robinson waives his right
to monetary or other recovery should any federal, state, or local administrative
agency pursue any claims on his behalf arising out of or relating in any way to
his employment with the Released Parties and/or his separation from employment
from the Released Parties.
10. Robinson hereby acknowledges that during his employment with Linn he
obtained information regarding Linn’s business, including trade secrets,
customer lists, and other confidential and proprietary business information
relating to Linn, its business operations and accounts, which are valuable
assets and property rights of Linn. Robinson agrees that he will not, either
directly or indirectly, misappropriate, use or disclose, without the prior
written consent of Linn, any information regarding Linn and/or any of the
Released Parties, their respective businesses, affiliates, customers,

5



--------------------------------------------------------------------------------



 



prospective customers and their employees, which Robinson acquired while
employed by Linn. Robinson further agrees not to make any statements which
defame, slander or disparage any of the Released Parties or any of their
administrators, shareholders, unitholders, directors, officers, staff,
attorneys, agents, employees, heirs, representatives or partners.
11. Neither Robinson nor Linn will disclose the terms and facts of this
Agreement without the written consent of the other party, provided however,
either party may make such disclosure to his or its legal and tax advisors or as
required by law, including any reporting obligations either party may have under
any applicable tax, securities and other applicable laws and those individuals
employed at or by Linn who need to know in order to implement the terms of this
Agreement. Robinson and Linn understand and agree that noncompliance with the
terms and conditions of this Paragraph will be construed by the other party to
be a breach of contract and such other party will be entitled to such remedies
that may include, but not limited to, money damages plus accrued interest and
all other equitable and legal remedies such party may be entitled to in the
protection of its rights at law, in equity or otherwise.
12. On or before the Resignation Date, Robinson hereby agrees to return to Linn
all computers, software, records, manuals, proposals, electronic storage media,
written and printed materials, keys, identification cards and other property,
documents or information of Linn and/or relating in any way to any of the
Released Parties and/or their businesses, customers and prospective customers in
Robinson’s possession, custody or control. Robinson certifies that he has not
kept the originals or copies of any documents, records, computer files, software
or any other property of Linn and/or any of the Released Parties and/or their
customers and prospective customers.
13. Robinson agrees that he will make himself available to provide consulting
services to Linn, upon the mutual agreement of Linn and Robinson after the
Resignation Date so long as such services do not unreasonably interfere with the
performance of Robinson’s duties at any new employer.

6



--------------------------------------------------------------------------------



 



Robinson hereby agrees that his hourly rate for serving as a consultant will be
$100.00 per hour. Robinson agrees and acknowledges that Linn is under no
obligation to request Robinson’s services as a consultant and that he will only
perform consulting services upon Linn’s request to do so. If Robinson’s
consulting services are requested by Linn, he will remain at all times an
independent contractor and not an employee of Linn or any of the Released
Parties.

14. By signing this Agreement, Robinson acknowledges and agrees that he:
(a) has read and understands each and every provision of this Agreement;
(b) understands that the Agreement is a legally binding agreement and has been
given the opportunity to review it with legal counsel of his choice prior to
signing;
(c) the consideration for this Agreement includes Linn’s payment of severance
pay, as described above, which Robinson acknowledges is in addition to anything
of value to which he is already entitled to from Linn;
(d) realizes and understands that the Release contained in Paragraph 8 of this
Agreement, which shall become effective on the Resignation Date, applies to and
covers all suits, claims, demands, rights, actions, charges, and causes of
action, arising under any federal, state, and/or local laws prohibiting
employment discrimination and all common law claims against each of the Released
Parties, including, but not limited to, any and all claims arising out of his
employment with the Released Parties and/or his separation from employment from
the Released Parties, whether or not he knows or suspects them to exist at the
present time and that he is giving up the right to sue Linn and each of the
Released Parties for any claims which he believes he has based upon any act,
omission, event, occurrence or thing which occurred from the beginning of time
through and including the Resignation Date;
(e) has not received any promises or representations except those contained in
this Agreement;
(f) has not filed any complaints or charges with a court or administrative
agency against Linn or any of the other Released Parties prior to the date of
the signing of this Agreement; and
(g) understands that (1) the terms of this Agreement; and (2) that his signing
of this Agreement is done voluntarily and with the full understanding of its
consequences and has not been forced or coerced in any way.
15. If, in any legal action by Robinson the Release contained in Paragraph 8
hereunder is declared unenforceable, Linn shall be entitled to a setoff or
recoupment of the entire separation pay

7



--------------------------------------------------------------------------------



 



and benefits paid by Linn hereunder to the extent permitted by applicable law.
In the event that a court of competent jurisdiction determines that Robinson has
breached any of the other agreements set forth in this Agreement, including but
not limited to the confidentiality provisions contained in this Agreement or
that any information, representation or warranty made by Robinson contained in
this Agreement is false or misleading, then this Agreement shall be null and
void and the entire separation pay and benefits provided to Robinson under this
Agreement shall be treated as an overpayment and shall be repaid by Robinson
with interest at the rate of six percent (6%) per annum. Further, Robinson
agrees to pay any collection or legal fees incurred by the Released Parties to
recover the aforestated amounts.
16. This Agreement constitutes the complete agreement and understanding of the
parties, supersedes any prior agreements or understandings of the parties (oral
or written) and may be amended only in writing signed by the parties.
17. If any part, term, or provision of this Agreement is declared or determined
by any court to be illegal or invalid, such invalidity or illegality shall not
affect the validity of the other provisions of this Agreement, and the illegal
or invalid part, term or provision shall be deemed to be severable and not part
of this Agreement.
18. This Agreement at all times and for all purposes, shall be interpreted,
enforced and governed in accordance with the laws of the Commonwealth of
Pennsylvania.
19. This Agreement is binding upon, and shall inure to the benefit of, the
parties and their respective heirs, administrators, executors, successors and
assigns.
20. This Agreement may be executed in duplicate with each party maintaining an
original copy. Any one of the two (2) original copies of the Agreement will be
construed as an original document for all lawful purposes.
[rest of this page left intentionally blank]

8



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Agreement has been executed by the parties hereto
on the date indicated below.

              /s/ Donald T. Robinson           DONALD T. ROBINSON
 
       
/s/ Eric P. Linn
  Date:   6/5/06
 
       
Witness
       
 
            LINN OPERATING, INC., LINN     ENERGY, LLC, and LINN ENERGY    
HOLDINGS, LLC
 
       
 
  By:   /s/ Roland P. Keddie
 
       
 
      Roland P. Keddie
 
       
 
  Title:   Senior Vice President
 
       
 
       
/s/ Eric P. Linn
  Date:   6/5/06
 
       
Witness
       
 
            PENN WEST PIPELINE, LLC
 
       
 
  By:   /s/ Roland P. Keddie
 
       
 
      Roland P. Keddie
 
       
 
  Title:   President
 
       
 
       
/s/ Eric P. Linn
  Date:   6/5/06
 
       
Witness
       
 
            MID ATLANTIC WELL SERVICE, INC.
 
       
 
  By:   /s/ Roland P. Keddie
 
       
 
      Roland P. Keddie
 
       
 
  Title:   Secretary
 
       
 
       
/s/ Eric P. Linn
  Date:   6/5/06
 
       
Witness
       

9